ACCEPTED
                                                                                                                                       12-15-00068-CR
                                                                                                                           TWELFTH COURT OF APPEALS
                                                                                                                                        TYLER, TEXAS
                                                                                                                                   4/1/2015 1:53:20 PM
Appellate Docket Number:         l2-15.ooo68-CR, l211i                                                                                    CATHY LUSK
                                                                                                                                                CLERK
Appellate Case Style: Style:     Andrew Whitaker
                          Vs.    State of Texas

                                                                                                               FILED IN
                                                                                                        12th COURT OF APPEALS
Companion Case:                                                     I                                        TYLER, TEXAS
                                                                                                         4/1/2015 1:53:20 PM
                                                                                                             CATHY S. LUSK
                                                                                                                 Clerk
Amended/corrected statement:      D
                                                  DOCKETING STATEMENT (Criminal)
                                                Appellate Court: 12th Court of .Appeals
                                    (to be filed in the court of appeals upon perfection of appeal under 1RAP 32)

L Appellant                                                                U. Appellant Attonaey(s)
First Name:                                                               IXI Lead Attorney
Middle Name:     P.                                                       First Name:        Winfred
Last Name:                                                                Middle Name:       Aaron
Suffix:                                                                   Last Name:         Simmons
Appellant Incarcerated?    IXI   Yes   D   No                              Suffix:   II.
Amount of Bond:                                                           !XI Appointed                D District/County Attorney
ProSe:    O                                                               0Retained                    D Public Defender
                                                                          Firm Name:            Winfred A Simmons, n Attorney at Law
                                                                          Address 1:         ll5 West Sbephcrd.Ave
                                                                          Address 2:
                                                                           City:             Lufkin
                                                                           State:    Texas                      Zip+4:      75904
                                                                           Telephone:        936-632-3242           ext.
                                                                          Fax:       936-632-4325
                                                                          Email:     lawyeJSimmons@conoolidatcd.net
                                                                           SBN:      00794636




                                                                     Pagel of 5

                                                                                                              ·-------     ------
                                                                                     IV. Appdlee AUorney(s)
First Name:        State of Texas                                                    ~   Lead Attorney
Middle Name:                                                                         First Name:         Nicole
Last Name:                                                                           Middle Name:        D.
Suffix:                                                                              Last Name:          LoSuacco
Appellee Incarcerated?        D   Yes       D No                                     Suffix:
Amount of Bond:                                                                      D Appointed                ~ District/County Attorney

Prose:    0                                                                          QRetained                  0   Public Defender
                                                                                     Firm Name:               Nacogdoches Co. District Attoreney's Office
                                                                                     Address 1:          101 West Main Street
                                                                                     Address 2:          Ste. 250
                                                                                     City:               Nacogdoches
                                                                                     State:    Texas                           Zip+4:     75961
                                                                                     Telephone:          936-560-7734              ext.
                                                                                     Fax:      936-560-6036
                                                                                     Email:    nlostraacco@co.nacodoches.tx.m                                  -
                                                                                                                                              Add.Another Appellee/
                                                                                     SBN:                                                 I         Attomey

V. Perfection Of Appeal, Judpaent Aad Sentencing

Nature of Case (Subject matter          Property Offenses                            Was the trial by:        ~ jmy or D non-jmy?
or type of case):
                                                                                     Date notice of appeal filed in trial court: Febrwuy 25, 2015
Type of Judgment: Jury Trial
                                                                                     If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: February 25, 2015
Offense charged: Evading                                                             Punishment assessed: 13 years 1DC

Date of offense:     June 6. 2014                                                    Is the appeal from a pre-trial order?     0    Yes ~ No
Defendant's plea:    Not Guilty                                                      Does the appeal involve the constitutionality or the validity of a
                                                                                     statute, rule or ordinance'?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                     0Yes ~No
~Yes      0   No

VL Actions J:xtr:ntling Tillle To Perfect Appeal

Motion for New Trial:               0   Yes ~ No         If yes, date filed:
Motion in Arrest of Judgment: 0 Yes ~ No                 If yes, date filed:
Other:    0   Yes ~ No                                   If yes, date filed:
If other, please specify:


VU. lndigaacy Of Party: (Attach file-stamped copy of motion and aftidal'it)

Motion and affidavit filed:     0     Yes ~No        0    NA         If yes, date filed:
Date of bearing:                                     0    NA
Date of order:                                       ONA
Ruling on motion:     0     Granted     0   Denied   0    NA         If granted or denied. date of ruling:




                                                                               Page 2 of 5
vm.       Trial C•rt Aad Recent

Court:     420th                                                         Clerk's Record:
County: Nacogdoches                                                     Trial Court Oerk:   181 District 0 County
Trial Court Docket Number (Cause no):          Fl421007                 Was clerk's record requested?    181 Yes 0        No
Trial Court Judge (who tried or disposed of the case):                   If yes, date requested: Mar 26, 2015
                                                                         If no, date it "ill be requested:
First Name:        Edwin                                                 Were payment arrangements made \\ith clerk?
Middle Name:                                                                                                     0 Yes   181 No   0 Indigent

Last Name:         Klein
Suffix:
Address 1:         101 West Main Street
Address 2:
City:              Nacogdoches
State:     Texas                     Zip+ 4: 75961
Telephone:         936-560-7848        ext.
Fax:       936--560-7899
Email: psowell@co.nacogdocbestx.us


Reporter's or Recorder's Record:
Is there a reporter's record?   181 Yes 0   No
Was reporter's record requested?     IX!Yes 0No
Was the reporter's record electronically recorded?     181 Yes 0   No
If yes, date requested: Mar 26, 2015
Were payment arrangements made \\ith the court reporter/court recorder?         0   Yes 0 No      181 Indigent


~ Court Reporter                       0      Court Recorder
~   Official                           0      Substitute


First Name:
Middle Name:
Last Name:         Simmons
Suffix:
Address I:         101 WestMainStreet
Address 2:         Ste. 216
City:              Nacogdoches
State:     Texas                     Zip+ 4:
Telephone:         936-560-7848        ext
Fax:        936-560-7899
Email:



                                                                    Page3 of5
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




                                                                                      Date: April 1, 2015

                                                                                      State Bar No: 00794636
Printed Name:

Electronic Signature:                                                                 Name:
         (Optional)




The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
orderor judgment as ti ows on April 1, 2015




                       I (or pro se party)                        Electronic Signature:
                                                                         (Optional)


                                                                  State Bar No.:      00794636
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of ser.ice;
                             (2) the name and address of each person served, and
                             (3) if the person se1ved is a party's attorney, the name of the party represented by that attorney




                                                                    Page 4of5

     ---·---·
Please enter the following for each person sen'ed:

Date Seived: April 1, 2015
Manner Served: Fax
First Name:       N'1e0le
Middle Name:
Last Name:        LoStraaco
Suffix:
Law Finn Name: Nacogdoches Co. District Attorney's Office
Address 1:        101 West Main Street
Address 2:        250
City:             Nacogdoches
State     Texas                     Zip+4: 75961

Telephone:        936-560-7734        ext.
Fax:      936-560-6036
Email:    nlostracco@co.nacogdoches.tx.us




                                                            Page 5 of5